FILED
                               NOT FOR PUBLICATION                            JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ENRIQUE ARRIAGA-TELLO; REINA                       No. 08-74031
ARRIAGA; et al.,
                                                   Agency Nos. A096-050-035
               Petitioners,                                    A096-050-037
                                                               A096-050-038
  v.                                                           A096-050-036

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Enrique Arriaga-Tello, Reina Arriaga and family, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying Arriaga’s

application for cancellation of removal, and the BIA’s order sustaining the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
government’s appeal of an immigration judge’s decision granting Arriaga-Tello’s

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s continuous physical

presence determination, Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.

2006), and review de novo questions of law, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003). We deny in part and dismiss in part the petition for review.

         Substantial evidence supports the agency’s determination that Arriaga did

not meet the continuous physical presence requirement where she testified that she

entered the United States in December of 1992, was not in the United States prior

to that time, and her Notice to Appear was served in October of 2002. See 8 U.S.C.

§ 1229b(b)(1)(A).

         We lack jurisdiction to review the BIA’s discretionary determination that

Arriaga-Tello failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Arriaga-Tello’s contention that the BIA violated his due process rights by

reversing the IJ’s decision does not amount to a colorable constitutional claim. See

Martinez-Rosas, 424 F.3d at 930 (“traditional abuse of discretion challenges recast




                                            2                                   08-74031
as alleged due process violations do not constitute colorable constitutional claims

that would invoke our jurisdiction.”).

        Contrary to Arriaga-Tello’s contention, the BIA’s interpretation of the

hardship standard falls within the broad range authorized by the statute. See

8 U.S.C. § 1229b(b)(1)(D); Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06

(9th Cir. 2003).

              PETITION FOR REVIEW DENIED in part; DISMISSED in

part.




                                           3                                      08-74031